Title: From Thomas Jefferson to John Barnes, 15 August 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 15. 08.
                  
                  Having an urgent call for a sum of money which goes 120. D. beyond what I had reserved for the current purposes of the month, a merchant here (mr Kelly) offers me that sum for a like one in Baltimore. under this pressure and the call not allowing time to wait your answer, I have ventured to value on you for 120. D. in the hope you can let me have the use of that sum for about a fortnight when the inclosed check on the bank will replace it. the draught will go by our next post probably or the one after, and of course will reach you on the 21st. or 25th. I do not as yet know to whom in Baltimore he will direct it to be paid. I rely on your goodness to excuse this unauthorised freedom and salute you with affection.
                  
                     Th: Jefferson 
                     
                  
               